Exhibit 10.48

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made this May 02, 2011 is by and between Kips Bay Medical, Inc.,
a Delaware Corporation (the “Company”), and Randy LaBounty a resident of the
State of Minnesota (the “Employee”).

 

WHEREAS, the parties wish to provide for the employment of the Employee by the
Company; and

 

WHEREAS, the Company desires reasonable protection of its confidential business
and technical information, which has been and will be acquired, and is being
developed by the Company, at substantial expense.

 

NOW, THEREFORE, in consideration of mutual promises contained herein, the
Company and the Employee, each intending to be legally bound, agree as follows:

 

1.                                       Employment.  Subject to all of the
terms and conditions of this Agreement, the Company agrees to employ the
employee as Vice President of Regulatory and Clinical Affairs  and the Employee
accepts this employment.

 

2.                                       Duties.  The Employee will make the
best use of his/her energy, knowledge and training in advancing the Company’s
interest.  He/she will diligently and conscientiously perform the duties of Vice
President of Regulatory and Clinical Affairs for the Company, as such duties may
be defined by the Company’s Board of Directors and such other tasks as may from
time to time be reasonably required to further the growth of the Company.  The
Employee will make every effort to avoid using any trade secrets or confidential
information that he/she may have in his/her possessions from any previous
employer.  Employee’s work will be confined to new developments created at the
Company or in the public domain.  This will help to avoid any conflict with
Employee’s previous employers.

 

3.                                       Term.  The Employee shall be employed
on an “at will” basis.  Either party may terminate the employment relationship
created by this agreement for any reason by giving ten (10) working days prior
written notice to the other party.  Because the employment relationship is “at
will,” the Employee shall have no right to continued employment, and the Company
may terminate the Employee for any reason (other than because of Employee’s
race, sex, age or other legally protected category) at any time.  If this
Agreement is terminated by the Company, Employee shall not be entitled to any
severance benefits.  The Company may, in its sole discretion, provide severance
benefits in certain circumstances to a terminated employee.  The provision of
severance benefits to a terminated employee, however, shall not imply a policy,
practice of obligation of providing severance benefits to any other terminated
employee.

 

No document or statement (oral or written) by the Company or its officers will
create a right to continued employment or a right to severance benefits for a
terminated employee.

 

1

--------------------------------------------------------------------------------


 

4.                                       Compensation.

 

(a)                                  Salary.  The Company shall pay the Employee
a salary of $8,653.85  bi-weekly ($225,000 annually).

 

(b)                                 Benefits.  The Employee will be entitled to
participate in benefit plans which may be established by the Board of Directors
of the Company.

 

(c)                                  Expenses.  The Company, shall reimburse the
Employee for all ordinary and necessary business expenses the Employee incurs
while performing his/her duties under this Agreement, provided that the Employee
accounts properly for such expenses to the Company in accordance with the
general corporate policy of the Company as determined by the Company’s Board of
Directors and in accordance with the requirements of Internal Revenue Service
regulations relating to substantiation of expenses.

 

5.                                       Inventions.

 

(a)                                  “Inventions,” as used in this Section 5,
means any discoveries, designs, improvements or software (whether or not they
are in writing or reduced to practice) or works of authorship (whether or not
they can be patented or copyrighted) that the Employee makes, authors or
conceives (ether alone or with others) and that:

 

(i)                                     concern directly the Company’s products,
research or development;

 

(ii)                                  result from any work the Employee performs
for the Company; or

 

(iii)                               use the Company’s equipment, facilities, or
trade secret information.

 

(b)                                 The Employee agrees that all Inventions
he/she makes during the term of this Agreement will be the sole and exclusive
property of the Company.  The Employee will, with respect to any such Invention:

 

(i)                                     keep current, accurate, and complete
records, which will belong to the Company and be kept and stored on the
Company’s premises while the Employee is employed by the Company;

 

(ii)                                  promptly and fully disclose the existence
and describe the nature of the Invention to the Company and in writing (and
without request);

 

(iii)                               assign (and the Employee does hereby assign)
to the Company all of his/her rights to the Invention, and applications he/she
makes for patents or copyrights in any country, and any patents or copyrights
granted to him/her in any country; and

 

2

--------------------------------------------------------------------------------


 

(iv)                              acknowledge and deliver promptly to the
Company any written instruments, and perform any other reasonable acts necessary
in the Company’s opinion and at its expense to preserve property rights in the
Invention against forfeiture, abandonment, or loss and to obtain and maintain
letters, patents and/or copyrights on the Invention and to vest the entire right
and title to the Invention in the Company, provided that the Employee makes no
warranty or representation to the Company as to rights against third parties
hereunder.

 

(c)                                  The requirements of this subsection 5(b) do
not apply to an Invention for which no equipment, facility, or trade secret
information of the Company was used and which was developed entirely on the
Employee’s own time, and which:

 

(i)                                     does not relate directly to the
Company’s business or to the Company’s actual research or development; and

 

(ii)                                  does not result from any work the Employee
performed for the Company.  Except as previously disclosed to the Company in
writing, the Employee does not have and will not assert any claims to or rights
under any Inventions as having been made, conceived, authored, or acquired by
the Employee prior to his/her employment hereunder.

 

6.                                       Confidential Information.

 

(a)                                  “Confidential Information,” as used in this
Section 6, means information that is not generally known and that is proprietary
to the Company or that the Company is obligated to treat as proprietary.  This
information includes, without limitation:

 

(i)                                     trade secret information about the
Company and its products or services;

 

(ii)                                  “Inventions,” as defined in subsection
5(a) above;

 

(iii)                               information concerning the Company’s
business, as the Company has conducted it or as it may conduct it in the future;
and

 

(iv)                              information concerning any of the Company’s
past, current, or possible future products, including (without limitation)
information about the Company’s research, development, engineering, purchasing,
manufacturing, servicing, finances, marketing or selling.

 

Any information that reasonably can be expected to be treated as Confidential
Information will be presumed to be Confidential Information (whether the
Employee or other originated it and regardless of how he/she obtained it).

 

3

--------------------------------------------------------------------------------


 

(b)                                 Except as required in his/her duties to the
Company, the Employee will not, during his/her employment and for all times
after termination of his/her employment with the Company, use or disclose
Confidential Information to any person not authorized by the Company to receive
it, excluding Confidential Information:

 

(i)                                     which becomes publicly available by a
source other than the Employee;

 

(ii)                                  which is received by the Employee after
termination of his/her employment hereunder from a source who did not obtain the
information directly or indirectly from employees or agents of the Company; or

 

(iii)                               for which disclosure thereof the Company has
consented in writing.  When the Employee’s employment with the Company ends,
he/she will promptly turn over to the Company all records and any compositions,
articles, devices, apparatus and other items that disclose, describe, or embody
Confidential Information including all copies, reproductions, and specimens of
Confidential Information in his/her possession regardless of who prepared them.

 

7.                                       Competitive Activities.  The Employee
agrees that during his/her employment with the Company and for a period of one
(1) year after his/her employment with the Company ends:

 

(a)                                  He/she will not alone, or in any capacity
with another firm:

 

(i)                                     directly or indirectly engage in any
commercial activity that is competitive with any of the Company’s business in
which the Employee participated while he/she was employed by the Company or any
affiliate thereof nor will he/she participate in the management or operation of,
or become a significant investor in, any venture or enterprise of whatever kind
as a principal officer, director, employee, representative, agent or shareholder
of any entity whose business is the design, development, production, marketing
or servicing of any product or service competitive with the business of the
Company as it exists at the time his/her employment with the Company or any
affiliate thereof is terminated;

 

(ii)                                  solicit or in any way interfere or attempt
to interfere with the Company’s relationships with any of its current or
potential customers; or

 

(iii)                               employ or attempt to employ any of the
Company’s employees on behalf of any other entity competing with the Company,
provided that, nothing in this Section 7 shall restrict the Employee’s
employment by or association with any entity, venture, or enterprise which
engages in a business with a product or service competitive with any product or
service of the Company so long as the following conditions are complied with: 
(a) the Employee’s employment or association with such entity, venture or
enterprise is limited to work which does

 

4

--------------------------------------------------------------------------------


 

not involve or relate to the design, development, production, marketing or
servicing of a product or service which is directly competitive with any product
or service of the company; and (b) the Employee’s employer takes reasonable
measures to insure that the Employee is not involved with or consulted in any
aspect of the design, development, production, marketing, or servicing of such
competitive product or service.

 

(b)                                 Employee will, prior to accepting employment
with any new employer, inform that employer of this Agreement and provide that
employer with a copy of Section 7 of this Agreement, provided that he/she
reasonably believed his/her new position is or may be contrary to this
Agreement.

 

8.                                       Conflicting Business.  Unless prior
written approval is obtained from the Company’s Board of Directors or an
appropriate committee of the Board, the Employee agrees that he/she will not
transact business with the Company personally, or as agent, owner, partner, or
shareholder of any other entity.  The Employee further agrees that he/she will
not engage in any business activity or outside employment that may be in
conflict with the Company’s proprietary or business interests.

 

9.                                       No Adequate Remedy.  The Employee
understands that if he/she fails to fulfill his/her obligations under Sections
5, 6, 7 or 8 of this Agreement, the damages to the Company would be very
difficult to determine.  Therefore, in addition to any other rights or remedies
available to the Company at law, in equity or by statute, the Employee hereby
consents to the specific enforcement of Sections 5, 6, 7 or 8 of this Agreement
by the Company through an injunction or restraining order issued by any
appropriate court.

 

10.                                 Miscellaneous.

 

(a)                                  Successors and Assigns.  This Agreement may
not be assigned by the Employee, except as provided in the next sentence.  This
Agreement may not be assigned by the Company without the Employee’s consent,
which consent shall not be unreasonably withheld.  In any event, the Company may
assign this Agreement without the consent of the Employee in connection with a
merger, consolidation, assignment, sale or other disposition of substantially
all of its assets or business or the assets or business of a division of the
Company.

 

(b)                                 Modification.  This Agreement may be
modified or amended only by a writing signed by each of the parties hereto.

 

(c)                                  Governing Law.  The laws of the State of
Minnesota shall govern the validity, construction, and performance of this
Agreement.

 

(d)                                 Construction.  Wherever possible, each
provision of this Agreement shall be interpreted so that it is valid under
applicable law.  If any provision of this Agreement is to any extent invalid
under applicable law in any jurisdiction, that provision shall still be
effective to the extent it remains valid.  The remainder of this Agreement also
shall

 

5

--------------------------------------------------------------------------------


 

continue to be valid, and the entire Agreement shall continue to be valid in
other jurisdictions.

 

(e)                                  Non-Waiver.  No failure or delay by any of
the parties hereto in exercising any right or remedy under this Agreement shall
waive any provision of this Agreement.  Any single or partial exercise by either
of the parties hereto of any right or remedy under this Agreement shall not
preclude the party from otherwise or further exercising its rights or remedies,
or any other rights or remedies granted by any law or any related document.

 

(f)                                    Captions.  The headings in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement.

 

(g)                                 Notices.  All notices and other
communications required or permitted under this Agreement shall be in writing
and hand delivered or sent by registered first-class mail, postage prepaid. 
Such notices and other communication shall be effective upon receipt if hand
delivered and shall be effective five (5) business days after mailing if sent by
mail to the following addresses, or such other addresses as either party shall
have notified the other party:

 

If to the Company:

 

Kips Bay Medical, Inc.

3405 Annapolis Lane Suite 200

Minneapolis, MN  55447

 

If to the Employee:

 

Randy LaBounty

3801 Heather Crest

Burnsville, MN  55337

 

IN WITNESS WHEREOF, The Company and the Employee have executed this Agreement as
of the date first above written.

 

By:

/s/ Manny Villafaña

 

 

 

 

Title:

Chairman/CEO

 

 

 

 

Employee:

/s/ Randy LaBounty

 

 

6

--------------------------------------------------------------------------------